DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 December 2021 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
A new prior art reference is applied below. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Claim Rejections - 35 USC § 103
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US Pub 2014/0239239 newly cited).
In regard to independent claim 1, Cha et al. teach a binder composition for a non-aqueous secondary battery (title) comprising: a water-insoluble polymer (such as polymer nanoparticles) and a water-soluble polymer (such as a polymer binder - paragraph [0101]), wherein the water-insoluble polymer greater than 80% by weight of an aliphatic conjugated diene monomer unit (such as isoprene or 1, 3, 
The ranges described by the prior art overlap the claimed range in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
In regard to claim 3, as the materials disclosed by the prior art (paragraphs cited above) are indistinguishable from the claimed materials, the water-insoluble polymer of the prior art is reasonably assumed to have a tetrahydrofuran insoluble content of 100 by weight or more and 60% by weight or less (see MPEP 2112.01) absent evidence to the contrary.
In regard to claim 4, a volume-average particle diameter of the water-insoluble polymer is a value such as 0.1 micron (paragraph [0152]). 
In regard to claim 5, while no particular viscosity is disclosed by the prior art, the desirability to control the viscosity is disclosed (paragraphs [0146]) in a manner which establishes the viscosity of a 1wt% aqueous solution of the water-soluble polymer a result effective variable, therefore it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to control the viscosity of the solution to a workable range in order to be capable of using an aqueous slurry of the binder for a particular application (see MPEP 2144.05 Part II) such as casting an aqueous slurry described in the prior art (Examples).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant’s related publications US Pub 2016/0204439, 2015/0203722, 2015/0353780 and 2016/0118664 are considered relevant to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723